Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-2, 6-8, 11, 13-18, and 20-21 are pending. Claims 3-5, 9-10, 12, 19, and 22-29 are canceled. The amendment which changes “comprising the central portion” to “located in the central portion” has overcome rejections under 35 USC 112(b). Amendment has overcome all objections to the claims and specification and all rejections under 35 USC 103.

Claim Interpretation
In the reply filed April 26, 2021, applicant remarks “Rockwell hardness deviation measurement is a common method in the relevant technical field. The three sample points for a deviation measurement are 1/4 point, 2/4 point, and 3/4 point in the width direction of a steel sheet. The Rockwell hardness is measured 5 times at each point. Among the measured Rockwell hardness, the average of the remaining three values excluding the maximum and minimum values is defined as the average Rockwell hardness. The difference between the 
Regarding the limitation “the central portion in the longitudinal direction of the steel sheet”, page 11 line 23 to page 12 line 1 of the present disclosure states “the central portion in longitudinal direction of the steel sheet for a tool means a portion comprising ± 25 % of a total length of the steel sheet on the basis of the center point”, and in the reply April 26, 2021, applicant remarks “the central portion of a steel sheet in the longitudinal direction in Figure 1, which makes clear that if the total length is ‘L’, the central portion is ‘0.5L’. This illustration is consistent with the description in the specification that the central portion is one-half the length of the sheet in the longitudinal direction. Thus, a person of skill in the art would have no difficulty understanding, with reasonable certainty, the scope of the claim when read in light of the specification”. In view of the amendment, specification, and applicant’s remarks, the limitation “the central portion in the longitudinal direction of the steel sheet” will be interpreted to cover the portion of the steel sheet which is longitudinally within             
                ±
                25
                %
            
         of the center point of the steel sheet.

Allowable Subject Matter
Claims 1-2, 6-8, 11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record Takeda et al (US20140212660) discloses the claimed chemical steel sheet composition (Table 1, [0019]) and cooling steps which attain the claimed presently claimed results ([0027], Table 2), but Takeda et al deliberately anneals the sheet to promote ferrite growth [0117], and does not suggest 70% or more of bainite structure of claim 1.
Lund (US6149743) was previously relied upon in prior art rejections to meet microstructure phase limitations. Lund teaches high bainite steel, but Lund teaches that the 100% bainite steel has a Rockwell hardness of 58 HRC (column 2 lines 40-45) and 60-80% bainite steel with a Rockwell hardness of 60 HRC (column 2 lines 45-51). Independent claim 1, currently requires a Rockwell hardness of 36-41 HRC. In view of Lund, the steel sheet having the microstructure of claim 1 would not be expected to meet the Rockwell hardness requirement of claim 1, and the presently claimed steel sheet would not have been obvious over Takeda et al in view of Lund.
KR-10-20140014276-A cited in the IDS dated June 27, 2018 discloses a steel sheet with overlapping composition and Rockwell hardness, but discourages production of a bainite microstructure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-18, and 20-21 directed to an invention non-elected without traverse.  Accordingly, claims 15-18, and 20-21 have been cancelled.
Note that independent claim 15 does not include all limitations of the allowable product claim (Rockwell hardness deviation, microstructure phase proportions, wave height, Rockwell hardness).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 15-29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736